EXHIBIT 10.20

Conformed Copy

CONTRACT OF SALE

          THIS CONTRACT OF SALE (this "Contract") is made and entered as of May
23, 2003 (the "Effective Date") by and between SEAWAY FOOD TOWN, INC., a
Michigan corporation, GRUBER'S FOOD TOWN, INC., a Michigan corporation, BUCKEYE
REAL ESTATE MANAGEMENT CO., an Ohio corporation, and GRUBER'S REAL ESTATE, LLC,
a Michigan limited liability company (together "Seller"), on the one part, and
THE KROGER CO., an Ohio corporation ("Buyer") on the other part.

I.          Seller is the owner or lessee of thirteen (13) stores listed on
Exhibit A and Exhibit B attached hereto (the "Stores").

II.          Seller desires to sell all of Seller's right, title and interest in
and to the Stores and related assets, and Buyer desires to purchase the Stores
and related assets from Seller, for the consideration and on the terms and
conditions hereinafter set forth.

          For and in consideration of the mutual covenants and agreements
contained in this Contract and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Buyer and Seller agree
as follows:

1.          PURCHASE, SALE AND ASSIGNMENT: Seller agrees to sell to Buyer, and
Buyer agrees to purchase from Seller, the Property (hereinafter defined) for the
consideration and upon and subject to the terms, provisions and conditions
hereinafter set forth. The "Property" means:

          (a)          (i) The land upon which the Stores described in Exhibit A
are located (the "Land"), the legal descriptions of which are attached as
Exhibit A-1, together with all of Seller's right, title and interest in the
improvements situated on the Land and in all other structures, buildings and
improvements situated on the Land (the Land and such buildings, structures, and
improvements situated on the Land being herein called the "Owned Store
Properties"); and (ii) all of Seller's right, title and interest as lessee under
those certain leases for the Stores described on Exhibit B hereto, which leases
are listed on Exhibit B-1 attached hereto (the "Store Leases"), together with
all of Seller's right, title and interest in and to the buildings, structures
and improvements situated on the real property leased under the Store Leases
(Seller's right, title and interest in and to the real property leased under the
Store Leases and the buildings, structures and other improvements situated
thereon being herein called the "Leased Store Properties") (the Owned Store
Properties and the Leased Store Properties are herein collectively called the
"Store Properties"); together with all of Seller's right, title and interest in
any and all rights, titles, privileges, easements, licenses, rights-of-way and
interests appurtenant to the Store Properties;

          (b)          The food and general merchandise inventory owned by
Seller located at, or otherwise held for sale, at the Stores (the "Inventory")
as set forth in Section 3 below;

          (c)          The furniture, trade fixtures, bascarts, furnishings,
machinery and equipment located in, at or upon the Stores on the Closing Date
(as hereinafter defined) ("FF&E") but excluding the items listed on Exhibit C
attached hereto;



--------------------------------------------------------------------------------


          (d)          All of Seller's right, title and interest in all leases
by Seller as landlord of the Owned Store Properties or as sublandlord of the
Leased Store Properties listed on Exhibit D attached hereto (the "Tenant
Leases");

          (e)          To the extent assignable, all of Seller's right, title
and interest in the agreements listed on Exhibit E attached hereto, and all
other cleaning, maintenance, utility, service or similar contracts or agreements
relating to the operation of the Stores and the Property ("Service Contracts")
in the ordinary course of business, that Buyer elects to assume in writing prior
to the end of the Feasibility Period (as hereinafter defined). Seller shall
cancel, at or before Closing (as hereinafter defined), any other service
contracts of Seller related exclusively to the Stores or the Property that Buyer
does not so elect to assume;

          (f)          All of Seller's interest in all transferable licenses,
permits and approvals to the extent they relate exclusively to the operation of
the Stores and the Property, but only if and to the extent legally assignable
(the "Permits");

          (g)          All of Seller's right, title and interest in the pharmacy
prescription files ("Files") maintained at any Store operating a pharmacy;

          (h)          All of Seller's right, title and interest in any
transferable warranties relating exclusively to the Store Properties and the
FF&E; and

          (i)          All of Seller's right, title and interest in any
construction drawings, plans and specifications and/or other drawings and
maintenance records applicable exclusively to the Store Properties.

          Notwithstanding anything to the contrary set forth in Section 1 and
without limitation, the following property, rights and interests are excepted
and excluded from the Property and shall be retained by Seller (collectively,
the "Excluded Assets"):

 

(i)

All cash, notes, accounts receivable and refunds of prepaid expenses;

 

 

 

 

(ii)

Any equipment or other assets listed on the "Retained Equipment List" attached
hereto as Exhibit C, and any vendor-owned equipment;

 

 

 

 

(iii)

Any inventory ordered prior to the Closing Date (hereinafter defined) but
delivered after the Closing Date unless Buyer elects to pay for the same;

 

 

 

 

(iv)

All of Seller's trade names, trademarks and service marks relating to the Stores
but excluding any shopping center names which do not have the word "Food Town"
as a part thereof,

 

 

 

 

(v)

Seller's software (but excluding any pharmacy records required by law to be
delivered to the Buyer); and



2

--------------------------------------------------------------------------------


 

 

 

 

(vi)

Seller's signs and any equipment displaying the "Food Town" logo from which the
logo cannot be removed without disabling or injuring the equipment.

 

 

 

 

(vii)

The items of inventory excluded from this sale under the provisions of Section
3.

All Excluded Assets shall be removed from the Stores by Seller, at Seller's
expense on or before five (5) business days immediately following the Closing
Date (as herein defined) except for excluded inventory, which Seller shall use
reasonable efforts to remove from the Stores by Seller, at Seller's expense,
prior to taking an inventory count as hereinafter provided. Promptly following
to taking an inventory count, Seller shall segregate vender-owned equipment in a
location of such Store not open to customers, until such equipment is removed in
a manner consistent with the foregoing sentence. Buyer may store, use or dispose
of any Excluded Assets which are not timely removed in such manner as Buyer
deems appropriate, at Seller's risk and expense. Notwithstanding the foregoing,
Seller shall cooperate with Buyer's efforts to coordinate the removal of
Seller's signs from the Stores and the installation of Buyer's signs on the
Stores. Prior to the Closing, Buyer shall obtain and provide to Seller a
detailed estimate of the cost of such removal at each of the Stores for which
Buyer desires to coordinate the removal and installation of signs. If Seller
approves such cost estimate, which approval shall not be unreasonably withheld,
then Buyer shall remove Seller's signs from the Stores covered by the approved
cost estimate, and Seller shall reimburse Buyer for the cost of such removal up
to the amount of the approved cost estimate.

2.          [Intentionally Omitted]

3.          PHYSICAL INVENTORY: The value assigned to the Inventory shall be
determined pursuant to a physical inventory of the Stores taken by a team of
RGIS or Keller (as most recently used by the particular Store) inventory takers
(the "Inventory Service"), as set forth in Section 6 below (or such other date
and time as the parties shall mutually agree upon). Representatives of Buyer and
Seller shall be present at the taking of the physical inventories to settle all
disputes as to damaged, obsolete, unsalable or other items not to be included in
the Inventory. All damaged or unsalable inventory, consigned inventory,
inventory with expired "pull dates," prescription drugs carrying an expiration
date that is within sixty (60) days after the Closing Date (as hereinafter
defined), and so-called "private label" inventory of Seller, and any other items
listed on Exhibit F attached hereto shall be excluded from the Inventory
schedule and shall be removed by Seller prior to the Closing (as hereinafter
defined). Buyer acknowledges and agrees that during the 30-day period preceding
the Closing, Seller is permitted to sell-down its inventory not included in the
Inventory to be purchased by Buyer under this Contract. Buyer and Seller shall
each pay one-half of the costs for the services of the inventory takers. Buyer
and Seller agree that all economic operations of the Stores and all deliveries
of Inventory to the Stores from and after the Closing Date shall be for the
account of Buyer or Buyer's designee, as the case may be, except that which was
ordered by Seller, such that any Inventory ordered by Seller prior to the
Closing Date, but which does not arrive until after the Closing Date, shall be
the


3

--------------------------------------------------------------------------------


property of Seller. The sales price for the Inventory shall be determined as set
forth on Exhibit F. Buyer and Seller agree to execute, effective as of the
Closing Date, a resale certificate(s) for the Inventory if required by the State
of Ohio or Michigan, as applicable. As soon as practicable following completion
of the taking of the physical inventories of the Store, the Inventory Service
shall prepare and furnish to Seller and Buyer a detailed accounting of the
computation of the value of the Inventory for the Stores, taking the results of
the physical counts of the Inventory and applying the formulas set forth on
Exhibit F. Seller and Buyer shall then have five (5) business days after its
receipt of such detailed accounting in which to examine such accounting, during
which time Buyer and Seller shall reasonably cooperate to resolve any
computational errors or discrepancies. If Seller and Buyer are unable to resolve
any such errors or discrepancies on mutually agreeable terms, then the matter
shall be submitted to the Inventory Service for final determination, which
determination shall be binding upon Seller and Buyer and not subject to further
review.



4.          CONTRACT SALES PRICE: The total purchase price (the "Sales Price")
for the Property, excluding Inventory, shall be TWENTY-TWO MILLION and 00/100
DOLLARS ($22,000,000.00), payable in cash at the Closing (as hereinafter
defined), as allocated on Exhibit G attached hereto and incorporated herein,
plus or minus the prorated amounts described in Section 6 and any other
adjustments described herein. In addition, at the Closing, Buyer shall pay to
Seller in cash the Inventory value based on the preliminary accounting prepared
by the Inventory Service following completion of the physical count, less any
amount disputed by Buyer (the "Preliminary Inventory Amount"). Within five (5)
days following determination of the final Inventory value as provided in Section
3, if the final Inventory value exceeds the Preliminary Inventory Amount, then
Buyer shall pay to Seller in cash the difference; if the Preliminary Inventory
Amount exceeds the final Inventory value, then Seller shall pay to Buyer in cash
the difference. Payment in cash shall mean by wire transfer of immediately
available federal funds ("Immediately Available Funds").

5.          [Intentionally Omitted]

6.          CLOSING:

          (a)           (1)           The closing of Seller's sale of the
Property to Buyer (the "Closing") shall be conducted by the Title Company
(hereinafter defined) through the mail (or such other manner or place as may be
mutually agreed to by the parties) in two stages. The first Closing shall occur
on Friday, June 20, 2003 (the "Initial Closing Date") and the second Closing
shall occur one week later (the "Subsequent Closing Date"), provided that such
dates may be extended upon the request of Seller for an additional period of
time or periods of time not beyond Monday, July 28, 2003 as reasonably necessary
to (i) allow for the fulfillment of any condition to Closing which has not been
satisfied or waived by the applicable party to which such condition applies or
(ii) correct a Material Defect or Material Title Defect. The three Stores listed
on Exhibit B (and the Property related to such Stores) shall be transferred on
the Initial Closing Date and the remaining ten Stores listed on Exhibit A (and
the Property related to such Stores) shall be transferred on the Subsequent
Closing Date. The Initial Closing Date and the


4

--------------------------------------------------------------------------------


Subsequent Closing Date shall be deemed a "Closing Date" with respect to the
Stores (and related Property) which are to be transferred on such date.



                    (2)          The Closing shall be conducted, pro-rations
determined and possession delivered in accordance with the following procedures:

 

(i)

On the Wednesday prior to the Initial Closing, Seller and Buyer shall put into
escrow with Chicago Title Insurance Company ("Title Company") the net amount due
from Buyer at Closing according to the Settlement Statement and all Closing
documents required to be delivered pursuant to the terms of this Contract for
all the Stores.

 

 

 

 

(ii)

On the Wednesday preceding the applicable Closing Date, the Stores to be
transferred on such Closing Date shall be closed at 6:00 p.m. eastern time (no
Inventory shall be sold or delivered) and the parties shall cause the Inventory
to be counted in accordance with the terms and conditions of this Contract
(including Exhibit C). At the conclusion of the inventory count, all keys,
combinations to safes, and passwords for the Stores shall be delivered to
authorized personnel of Buyer ("Possession Date"), and Buyer shall immediately
make their own arrangements to have the locks changed.

 

 

 

 

(iii)

All pro-rations shall be calculated as of the Closing Date, in accordance with
the other terms and conditions of this Contract.

 

 

 

 

(iv)

Exclusive possession of the Property shall transfer as of the Possession Date,
subject only to the Permitted Exceptions and the Tenant Leases.

 

 

 

 

(v)

The Deeds and other documents put into escrow relating to a Store shall be
disbursed out of escrow and recorded (where necessary) on the Closing Date for
such Store; and on such date, the net amount due Seller according to the
Settlement Statement for such Store shall be disbursed by the Title Company to
Seller.

 

 

 

 

(vi)

The Title Company shall invest the funds escrowed by the Buyer in such manner as
the Buyer may direct for the period of time the Title Company holds any or all
of such funds in escrow. After Closing, the Title Company shall deliver any
interest so earned to the Buyer.

 

 

 

 

(vii)

Seller shall bear the risk of loss for all Property relating to a Store up and
until conclusion of the inventory count on the Possession Date.

 

 

 

 

(viii)

The parties agree to reasonably cooperate to effect the turnover of the Stores.
Buyer shall be permitted to commence conversion operations at a particular Store
following the closing of the Store for the physical inventory.


5

--------------------------------------------------------------------------------


          (b)          At the Closing, Seller shall deliver to Buyer, at
Seller's sole cost and expense, the following, unless such delivery shall occur
earlier, as provided below:

 

 

(1)

duly executed and acknowledged Limited Warranty Deeds in the form mutually
agreed upon by the parties (the "Deeds") conveying good and marketable title in
fee simple to the Owned Store Properties, by reference to the "historical" legal
description or other legal description reasonably acceptable to Buyer and
Seller, subject to: (i) the Permitted Exceptions, (ii) easements and
restrictions of record, (iii) roads and public rights of way, (iv) real estate
taxes and installments of assessments not due and payable as of the Closing
Date, (v) zoning laws and ordinances, (vi) exceptions caused by the acts or
omissions of Buyer, (vii) matters approved, assumed or waived by Buyer, (viii)
matters insured by the Title Company, and (ix) such state of facts as would be
shown on an accurate ALTA/ASCM Land Title Survey (nothing contained in this
subsection shall affect Buyer's right to object to Material Title Defects in
accordance with Section 8(a) below or to refuse to close because the condition
set forth in Section 18(e) has not been satisfied);

 

 

 

 

 

 

(2)

an Assignment and Assumption of Leasehold Agreement in substantially the form
attached hereto as Exhibit I (the "Assignment and Assumption of Leasehold") duly
executed and acknowledged by Seller, whereby Seller assigns all of Seller's
right, title and interest to the Leased Store Properties to Buyer and Buyer
agrees to assume all obligations of Seller under the applicable Store Lease from
and after the Closing Date;

 

 

 

 

 

 

(3)

duly executed bills of sale in the form mutually agreed upon by the parties (the
"Bills of Sale") covering FF&E and Inventory;

 

 

 

 

 

 

(4)

an Assignment and Assumption of Contracts in substantially the form attached
hereto as Exhibit K (the "Assignment and Assumption of Contracts") duly executed
and acknowledged by Seller, whereby each of the Service Contracts agreed to be
assumed by Buyer are assigned to Buyer and whereby the assignable Permits and
any assignable warranties, guaranties and bonds are assigned to Buyer and Buyer
agrees to assume all obligations under such Service Contracts, Permits and
warranties arising from and after the Closing Date;

 

 

 

 

 

 

(5)

an Assignment and Assumption of Leases in substantially the form attached hereto
as Exhibit L (the "Assignment and Assumption of Tenant Leases") whereby each of
the Tenant Leases applicable to a Store Property are assigned to Buyer and Buyer
agrees to assume all obligations of the Seller under the Tenant Leases which
arise from and after the Closing Date (subject to Section 6(h));



6

--------------------------------------------------------------------------------


 

 

(6)

evidence of its capacity and authority for the Closing of the transaction
contemplated herein;

 

 

 

 

 

 

(7)

a non-foreign affidavit as permitted by Section 1445 of the Internal Revenue
Code, as amended, and the regulations promulgated thereunder;

 

 

 

 

 

 

(8)

a Settlement Statement executed by the parties showing the Sales Price adjusted
by the prorations, costs, and other adjustments required by this Contract
("Settlement Statement");

 

 

 

 

 

 

(9)

All original Permits, which if located at the Store, shall remain at the Store;
and

 

 

 

 

 

 

(10)

such other documents as may be reasonably required to close this transaction,
duly executed, and in a form and substance reasonably satisfactory to Seller and
Buyer, including, without limitation, any required Title Company affidavits,
Closing certificates, recording affidavits and/or other items routine for a
closing of this nature or necessary for the Title Company to remove any standard
exceptions in its final title policies;


 

(c)

At the Closing, Buyer shall perform and deliver, at Buyer's sole cost and
expense, the following:


 

 

(1)

the Sales Price subject to prorations and adjustments as provided in this
Contract, in Immediately Available Funds;

 

 

 

 

 

 

(2)

the Assignment and Assumption of Leasehold duly executed by Buyer;

 

 

 

 

 

 

(3)

the Assignment and Assumption of Contracts duly executed by Buyer.

 

 

 

 

 

 

(4)

the Assignment and Assumption of Tenant Leases duly executed by Buyer;

 

 

 

 

 

 

(5)

evidence of its capacity and authority for the closing of the transaction
contemplated herein;

 

 

 

 

 

 

(6)

the Settlement Statement; and

 

 

 

 

 

 

(7)

such other documents as may be reasonably required to close this transaction,
duly executed and in form and substance reasonably satisfactory to Seller and
Buyer.


7

--------------------------------------------------------------------------------


          (d)          Seller shall pay 1/2 of any escrow fee arising from the
transactions contemplated hereby, and with respect to the Owned Store
Properties, 1/2 of the abstracting and title examination costs, title commitment
fees, and title premiums with respect to the Owned Store Properties, 1/2 of the
transfer tax and conveyance fees, and all of Seller's attorneys' fees and other
expenses stipulated to be paid by Seller under other provisions of this
Contract. Buyer shall pay all of the Survey costs, and all of the costs of any
abstracting and title examination costs, title commitment fees, and title
premiums with respect to the Leased Store Properties. Buyer shall pay 1/2 of any
escrow fee, 1/2 of the abstracting and title examination costs, title commitment
fees, and title premiums for the owner's title policies, 1/2 of the transfer tax
and conveyance fees, and all of the costs of any endorsement to the owner's
title policies and leasehold title policies (other than as required to correct a
Material Title Defect), the recording fees for the Deeds, UCC search costs,
Buyer's attorneys' fees, and other expenses stipulated to be paid by Buyer under
other provisions of this Contract.

          (e)          Seller shall pay all property taxes and installments of
assessments with respect to the Owned Store Properties that are due and payable
as of the Closing Date. With respect to the Owned Store Properties located in
Michigan, property taxes and installments of assessments shall be prorated to
the Closing Date as provided in Section 211.2 of the Michigan Compiled Laws, as
if paid in advance for the twelve (12) month period succeeding the date they
first are billed and become due and payable. With respect to the Owned Store
Properties located in Lucas County, Ohio, property taxes and installments of
assessments shall be prorated from the last due and payable date to the date of
Closing. With respect to all other Owned Store Properties located in Ohio,
Seller shall be responsible for all unpaid taxes and installments of assessments
for the year prior to Closing and taxes and installments of assessments for the
year of Closing shall be prorated from January 1st to and including the date of
Closing. Subject to the prorations described above, Buyer shall be responsible
for all real property taxes and installments of assessments not yet due and
payable including, but not limited to, deferred installments not yet payable of
assessments that are a lien on the Owned Store Property on the Closing Date.

          (f)          Common area maintenance charges and assessments, taxes,
rent, and other lease payments payable by Seller with respect to the Leased
Store Properties, to the extent paid for by Seller or required to be paid for by
Seller for a period after Closing, shall be prorated as of the Closing Date. CAM
charges, insurance, utilities and taxes that have been billed by landlord(s), if
any, as to the Leased Store Properties for the period prior to the Closing Date,
and which Seller has not otherwise paid or pro-rated at Closing, shall be a
continuing obligation of Seller which shall survive Closing. If, under the terms
of the applicable Store Lease, Buyer is required to pay percentage rent for any
period that includes the Closing Date, then Seller shall pay its pro rata share
of such percentage rent based on the sales made by Seller from the applicable
Store prior to the Closing Date. For purposes of such proration, the minimum
sales base specified in the applicable Store Lease shall be prorated between
Seller and Buyer based on the number of days in such period before and after the
Closing Date. Subject to the pro rations referred to above, in connection with
the Store Leases for Fremont and Suder Avenue in Toledo, Seller shall have the
right to collect and retain all reimbursements owed to Seller by landlord or
another tenant for common


8

--------------------------------------------------------------------------------


area maintenance and insurance costs, assessments and taxes, and other
reimbursable costs incurred by Seller for the period prior to the Closing Date.



          (g)          Utilities and other customarily prorated expenses,
including but not limited to water, sewer, gas, electricity, trash removal and
fire protection service if such utilities cannot be transferred as of the
Closing Date, and the Service Contracts, to the extent paid for by Seller or
required to be paid for by Seller for a period after Closing, shall be prorated
as of the Closing Date. Buyer shall arrange and bear all responsibility to
arrange with all utility companies to have accounts styled in Buyer's name
beginning on the Closing Date; provided, however, that Seller shall use its
prompt and reasonable efforts to cooperate with Buyer in the transfer of such
utilities to Buyer, including, without limitation, making reasonable efforts to
obtain final meter readings and executing any documentation required to assign
the existing telephone numbers for the Stores to Buyer. Seller shall remain
responsible for any payments due to third-parties attributable to the period
prior to the Closing; provided, however, that within thirty (30) days after the
Closing Date, Buyer shall reimburse Seller for any portion of such payments for
utilities and Service Contracts assumed by Buyer attributable to the period
after the Closing Date.

          (h)          Security deposits paid by tenants under Tenant Leases
shall be transferred to Buyer. Rents due from tenants under Tenant Leases, if
applicable, and operating expenses and/or taxes payable by tenants under Tenant
Leases, if applicable, shall be apportioned as of the Closing Date on the basis
of the period for which the same is payable and if, as and when collected, as
follows:

                    (1)          With respect to any parcel of Owned Store
Property that contains a free standing Store (that is, a Store that is not part
of a shopping center), the following provisions shall apply: All base rent,
percentage rent, additional rent and similar charges collected in advance by
Seller under the terms of the Tenant Leases shall be prorated between Buyer and
Seller as of the Closing Date. To the extent that either party receives any
payment of base rent, percentage rent, additional rent and/or other charges
after the Closing Date, the same will be paid to or retained by the Parties in
accordance with the terms of the Tenant Leases and this Section 6(h)(1). At
Closing, base rent shall be prorated as of the Closing Date. Percentage rent
will be separately prorated based on the percentage rents actually collected by
Buyer and Seller. Such proration will be made separately for each tenant who is
obligated to pay percentage rent for any period that includes the Closing Date.
Any percentage rent received from a tenant after the Closing Date will be
applied as follows: (i) Buyer will be entitled to a prorata portion of such
percentage rent payment based on the number of days within the period on or
after the Closing Date and (ii) Seller will be entitled to a prorata portion of
such percentage rent payment based on the number of days within the period prior
to the Closing Date. A party receiving any percentage rent from a tenant after
the Closing Date shall promptly forward payment of the appropriate prorated
portion to the other party. Any additional rent or similar charges received from
a tenant after the Closing Date for charges incurred by Seller shall be retained
by or forwarded by Buyer to Seller (as the case may be).



9

--------------------------------------------------------------------------------


                    (2)          With respect to any parcel of Owned Store
Property that contains a Store that is part of a shopping center, the following
provisions shall apply: All base rent shall be prorated between Buyer and Seller
as of the Closing Date. Percentage rent will be separately prorated based on the
percentage rents actually collected by Buyer and Seller. Such proration will be
made separately for each tenant who is obligated to pay percentage rent for any
payment year that includes the Closing Date. Any percentage rent received from a
tenant after the Closing Date will be applied as follows: (i) Buyer will be
entitled to a prorata portion of such percentage rent payment based on the
number of days within the payment year on or after the Closing Date and (ii)
Seller will be entitled to a prorata portion of such percentage rent payment
based on the number of days within the payment year prior to the Closing Date. A
party receiving any percentage rent from a tenant after the Closing Date shall
promptly forward payment of the appropriate prorated portion to the other party.
Buyer shall apply rent and other income received from tenants under Tenant
Leases after Closing in the following order of priority: (i) first, to base rent
first coming due after Closing and applicable to the period of time after
Closing, which amount shall be retained by Buyer (ii) second, to payment of the
current base rent then due for the month in which the Closing Date occurs, which
amount shall be apportioned between Buyer and Seller as of the Closing Date
(with Seller's portion thereof to be delivered to Seller); (iii) third, to
delinquent base rent which was due and payable as of Closing but not collected
by Seller as of Closing, which amount shall be delivered to Seller; and (iv)
thereafter, to other tenant receivables for operating expenses and/or taxes
payable by tenants under Tenant Leases before or after the Closing Date ("Other
Tenant Receivables"). After the Closing Date, Seller shall provide a statement
to Buyer setting forth the amount of estimated payments received from tenants
under the Tenant Leases with respect to any payment period that includes the
Closing Date, and a statement of the operating expenses and/or taxes incurred by
Seller with respect to the same payment period. Such statement of operating
expenses and/or taxes may include all amounts paid or incurred by Seller
regardless of whether such amounts were billed to or paid by Seller before or
after the Closing Date. Buyer shall incorporate such statements into the final
reconciliation or determination of operating expenses and/or taxes due under the
Tenant Leases for such payment period. If the final reconciliation or
determination of operating expenses and/or taxes due under the Tenant Leases
shows that a net amount is owed by Seller to Buyer, Buyer's pro rata portion
shall be paid by Seller to Buyer within ten (10) business days of such final
determination under the Tenant Leases. If the final determination of operating
expenses and/or taxes due under the Tenant Leases shows that a net amount is
owed by Buyer to Seller, Buyer shall, within ten (10) business days of such
final determination, remit to Seller Seller's portion of operating expenses
and/or taxes for the period up to and including the Closing Date, if, as and
when received. If the amount of Other Tenant Receivables received from tenants
under the Tenant Leases is not sufficient to pay the entire deficiency owed by
such tenants to Seller and Buyer for their respective periods of ownership
before and after the Closing Date, the amounts received shall be prorated
between Seller and Buyer based on the total amount owed by such tenants to
Seller and Buyer. Buyer agrees to receive and hold any monies received on
account of such Other Tenant Receivables in trust for Seller and to pay same
promptly to Seller as aforesaid. Notwithstanding the foregoing, Seller shall
have the right to pursue the collection of Other Tenant Receivables for a period
of one (1) year after Closing without prejudice to


10

--------------------------------------------------------------------------------


Seller's rights or Buyer's obligations hereunder, provided, however, Seller
shall have no right to cause any such tenant to be evicted or to exercise any
other "landlord" remedy (as set forth in such tenant's Tenant Lease) against
such tenant other than to sue for collection. Seller expressly agrees that if
Seller receives any amounts after the Closing Date which are attributable, in
whole or in part, to any period after the Closing Date, Seller shall remit to
Buyer that portion of the monies so received by Seller to which Buyer is
entitled within ten (10) business days after receipt thereof. With respect to
delinquent base rent which was due and payable as of Closing but not collected
by Seller as of Closing and Other Tenant Receivables, Buyer covenants and agrees
to (A) bill the same when billable and (B) reasonably cooperate with Seller to
determine and collect the correct amount of such delinquent base rent and Other
Tenant Receivables due from tenants under the Tenant Leases. The Parties
acknowledge that notwithstanding the terms of the Tenant Leases, all monthly
payments made by tenants for estimated operating costs and/or taxes have been
collected and reconciled by Seller on a calendar-year basis.



          (i)          Seller agrees to pay or discharge at or prior to Closing
all leasing commissions under any brokerage or leasing commission agreements,
costs for tenant improvements, legal fees and other costs and expenses
(collectively, "Leasing Costs") that are due with respect to Tenant Leases in
force as of or prior to the Closing Date. As of Closing, Buyer shall assume
Seller's obligations for Leasing Costs incurred with respect to Tenant Leases
and Tenant Lease renewals and extensions executed subsequent to the Closing
Date.

          (j)          Seller shall deliver to each tenant under the Tenant
Lease immediately after the Closing a notice regarding the sale, the form of
which shall be reasonably acceptable to Buyer.

          (k)          Within a commercially reasonable period of time after
Closing but in no event more than three (3) weeks after Closing, Seller shall
deliver to Buyer all of its (i) maintenance and inspection records applicable to
the Stores and/or the FF&E and (ii) such other documents and files which Buyer
may reasonably request which are not proprietary to Seller.

          The provisions of Section 6 shall survive Closing.

7.          FEASIBILITY STUDY AND INSPECTION, TERMINATION RIGHT:

          (a)          Subject to the terms and conditions of the Tenant Leases,
Buyer shall conduct such engineering studies and physical inspections of the
Stores and the Store Properties that Buyer deems necessary, including, without
limitation, environmental site assessments (collectively, the "Feasibility
Study") during the period (the "Feasibility Period") commencing on the Effective
Date of this Contract and ending at 5:00 p.m., eastern time on the date that is
thirty (30) days after the Effective Date of this Contract. After Seller has
received advance notice (which may be by facsimile) sufficient to permit it to
schedule in an orderly manner Buyer's examination of the Stores, Buyer or its
designated agents may enter upon the Stores during such hours as may be
reasonably agreed to by Seller's representative during the Feasibility Period
for


11

--------------------------------------------------------------------------------


purposes of analysis or other tests and inspections which may be deemed
necessary by Buyer for the Feasibility Study. Buyer shall not be required to
give more than twenty-four (24) hours' notice to examine the Stores. Buyer's
notice shall state the dates on which Buyer shall inspect the Stores. Seller
agrees to make its designated representatives available for such inspections.
Seller shall have the right to accompany Buyer and/or its representatives during
all inspections and any employee interviews (which interviews shall not be
permitted without the pre-approval of Seller through its designated contact).
Buyer shall not alter the physical condition of a Store without notifying Seller
of its requested tests and obtaining the written consent of Seller to any
physical alteration of the Store. Seller agrees to cooperate with Buyer to
accommodate all inspections reasonably requested by Buyer during the Feasibility
Period.



          (b)          In the event that the Feasibility Study, in the
reasonable judgment of Buyer, based on the operating standards of other
similarly situated properties in Buyer's chain, discloses a Material Defect (as
hereinafter defined), then Buyer shall notify Seller of the Material Defect in
writing (the "Material Defect Notice") no later than the last day of the
Feasibility Period (time being of the essence with respect thereto). A "Material
Defect" with respect to any individual Store and related Store Property is
defined as defect(s) in the condition of the structure (including roof),
equipment, plumbing, electrical or mechanical systems, or parking lot or other
building included in such Store Property (each a "Store Component"), or an
environmental condition affecting such Store Property that would materially and
adversely affect the value of such Store Property, but only to the extent that
such defect(s) for such Store Property would cost more than $75,000, in the
aggregate, to correct. Notwithstanding the foregoing, the term "Material Defect"
shall not be deemed to include (i) reasonable wear and tear or other conditions
related to the age of any Store Component, unless such Store Component is in
immediate need of replacement due to the imminent failure thereof prior to the
Closing Date, or (ii) any condition that is within the maintenance obligations
of the landlord under the terms of any of the Store Leases; and if equipment is
not working (and has not otherwise been repaired or replaced by Seller), then
the correction cost shall be included in the calculation of the $75,000
referenced in the preceding sentence. The Material Defect Notice, in order to be
effective, must include (i) a reasonably sufficient description of the Material
Defect(s), (ii) the recommended form of correction, and (iii) a reasonable
estimate of the cost involved in order to correct the same provided by an
independent architect, engineer or contractor (the "Cost Estimate"). Buyer shall
pay the first $75,000, in the aggregate, of the cost of correction of the
Material Defect(s) for each Store Property. If the Material Defect(s) for a
Store Property would cost more than $75,000, in the aggregate, to correct
(according to the Cost Estimate), Seller shall pay the next $75,000 of the cost
of correction up to the amount of the Cost Estimate, but only to the extent that
such cost is not recoverable by Buyer under Tenant Leases. In lieu of paying the
cost of correction, Seller may replace any Store Component with a reasonably
comparable used Store Component supplied by Seller. If Seller corrects the
Material Defect(s) prior to the Closing Date, Buyer shall pay its share of the
cost of such correction on or before the Closing Date. If Seller does not
correct the Material Defect(s) on or before the Closing Date, Seller agrees that
an amount equal to 100% of Seller's share of the Cost Estimate (less any amount
recoverable by Buyer under Tenant Leases) will be placed in escrow until such
Material Defect(s) are corrected. If the Material Defect(s) are not corrected by
Seller within sixty


12

--------------------------------------------------------------------------------


(60) days after the Closing Date, subject to force majeure, then Buyer shall
make the corrections and deduct Seller's share of the cost of such corrections
(up to the amount of the Cost Estimate) from the escrow account. Any proceeds
remaining in the escrow account following the earlier of (i) the correction of
the Material Defect(s) or, (ii) the first anniversary of the Closing Date, shall
be released to Seller. If Seller and Buyer cannot agree on the form or cost of
correction, such dispute shall be submitted to an engineer mutually agreeable to
the parties, the expense of which shall be borne equally by the parties. The
engineer shall decide which form of correction is the most cost-effective
solution based on the age and condition of the Store Property and such decision
shall be binding upon the parties. Notwithstanding anything to the contrary
contained in this Section 7(b), if the Material Defect(s) for a Store Property
would cost more than $150,000, in the aggregate, to correct, and Seller elects
not to pay any cost of correction in excess of $150,000, Seller shall give
written notice of such election to Buyer. Buyer may exclude such Store Property
in accordance with Section 25 by giving Seller written notice within five (5)
business days of Seller's notification of its intent not to pay any cost of
correction in excess of $150,000. If Buyer does not give such notice to Seller,
then Buyer shall purchase the Store at the Closing. If any equipment located in
the Stores is in working order at the time of Kroger's completion of the
Feasibility Study, but breaks down prior to the Closing, Seller shall either
repair or replace such equipment prior to the Closing (and may replace such
equipment with reasonably comparable used equipment supplied by Seller).



          (c)          Except as otherwise may be set forth herein, the
Feasibility Study shall be at Buyer's expense. Buyer shall promptly restore the
Stores and the FF&E to their condition prior to Buyer's entry thereon if damaged
or changed due to the tests and inspections performed by Buyer, free of any
mechanic's or materialmen's liens or other encumbrances arising out of any of
the inspections or tests, and shall provide Seller, at no cost to Seller,
without warranty or representation by Buyer of any kind, a copy of the results
of any tests and inspections made by Buyer, its agents, independent contractors,
servants and/or employees (collectively, "Buyer's Related Parties"). Prior to
Closing, Buyer shall keep confidential the results of any tests and inspections
made by Buyer, and shall not disclose such results to any third parties, other
than Buyer's partners, employees and agents and prospective lenders, partners,
engineers, prospective tenants and/or purchasers, all of whom shall similarly
keep such information confidential, except disclosure required under force of
law. Buyer hereby indemnifies and holds Seller harmless from all claims,
liabilities, damages, liens, losses, costs, expenses (including, without
limitation, reasonable attorneys' fees), actions and causes of action arising
out of the tests and inspections performed by Buyer and/or Buyer's Related
Parties, excluding those caused by or in any way contributed to by the
negligence or willful misconduct of Seller, its agents, independent contractors,
servants and/or employees; provided, for purposes of this indemnification only,
Buyer shall not have any liability for any pre-existing conditions discovered by
Buyer in connection with its Feasibility Study, except to the extent that such
pre-existing conditions are aggravated by Buyer or Buyer's Related Parties in
conducting its Feasibility Study.

          (d)          All information and material furnished or made available
by Seller to Buyer in accordance with this Contract or obtained by Buyer in the
course of its investigation


13

--------------------------------------------------------------------------------


shall be treated as confidential information by Buyer prior to the purchase of
the Property by Buyer, and if this Contract shall not close, Buyer shall not
divulge, and shall use reasonable efforts to prevent Buyer's Related Parties
from divulging, such information, except as reasonably necessary to third
parties engaged by Buyer for the limited purpose of analyzing and investigating
such information for the purpose of consummating the transaction, including,
without limitation, Buyer's attorneys and representatives, agents, experts,
consultants, prospective lenders, partners, engineers, tenants and/or
purchasers, all of whom shall similarly keep such information confidential,
except disclosure required under force of law, except disclosure required under
force of law. Notwithstanding the foregoing, Buyer shall be permitted to
disclose, during the term of this Contract, to its prospective lenders, agents,
experts, consultants, partners, engineers, tenants and/or purchasers, courts and
governmental agencies having jurisdiction, information regarding the
description, location and condition of the Stores, including the fact that Buyer
has the Stores under contract, and the proposed Closing Date. In the event this
Contract shall not close, Buyer shall deliver to Seller within ten (10) business
days all copies made of materials and information pertaining to the Property
furnished or made available to Buyer or Buyer's Related Parties (excluding
Buyer's or its assignees' financial information). The provisions of this Section
7(d) shall survive the Closing or any termination of this Contract for so long
as the Confidentiality Agreement, dated December 23, 2002 between Buyer and
Spartan Stores, Inc. (the "Confidentiality Agreement"), by its express terms,
survives. Buyer shall have no liability to Seller or otherwise for information
already in the public domain or obtained by third-parties independently. In the
event of any inconsistency between this Contract and the Confidentiality
Agreement, this Contract shall control. Notwithstanding the above, the
Confidentiality Agreement remains in effect with respect to the information
provided to Buyer about the operation of Seller or its affiliates not related to
the Stores or the Property (i.e., the other stores of Seller that Buyer is not
purchasing under this Contract).



          (e)          Within ten (10) days after the Effective Date, Seller
shall deliver to Buyer true, correct and complete copies of (i) the Permits, and
(ii) any existing land surveys, environmental assessments or reports,
appraisals, plans and specifications, engineering, maintenance and inspection
records pertaining to the Property and in Seller's possession. All such
materials and information shall be provided to Buyer in such form as such
information may presently exist or be readily available. If this purchase and
sale is closed, then Buyer may keep and use all such information and materials
without restriction. If this purchase and sale does not close for any reason,
then Buyer shall promptly return such materials and information to Seller within
ten (10) business days after written demand, provided however, in the event of
Seller's default, Buyer shall be entitled to retain copies of such material, if
any, relating to such default. The provisions of this Section 7(e) shall survive
Closing or any termination of this Contract.

          (f)          Prior to the Effective Date, Buyer has reviewed copies of
the Leases and Tenant Leases. If a Store Lease or Tenant Lease is materially
different from the copies provided to Buyer prior to the Effective Date or
contains material terms not previously disclosed to Buyer which are unacceptable
to Buyer in its reasonable discretion, Buyer shall notify Seller of its
objection ("Lease Objection") no later than the last day of the Feasibility
Period. In the event Seller is unwilling or unable to cure a


14

--------------------------------------------------------------------------------


Lease Objection, Seller shall give notice to Buyer that it is unwilling or
unable to cure such Lease Objection, and Buyer shall either waive the uncured
Lease Objection and proceed to Closing or exclude the Store with the Lease
Objection in accordance with Section 25. Buyer shall give notice to Seller of
its election to exclude or purchase the Store within five (5) business days of
its receipt of Seller's notice.



          (g)          Seller has provided to Buyer copies of Seller's records,
if any, concerning asbestos containing materials present at the Store
Properties, or presumed to be present at the Store Properties.

          The provisions of Section 7 shall survive the Closing or any
termination of this Contract.

8.          TITLE APPROVAL:

          (a)           During the Feasibility Period, Buyer may obtain, at
Buyer's sole option, for each Store Property a Commitment for Title Insurance
from the Title Company with copies of all recorded instruments affecting the
Store Property and recited as exceptions in such Commitment for Title Insurance
(the "Commitment"). During the Feasibility Period, Buyer, at Buyer's sole
option, may obtain current surveys of the Store Properties (the "Survey") made
by a registered professional land surveyor. Buyer may, within the Feasibility
Period, provide to Seller a notice ("Title Defect Letter") setting forth all
such title and survey matters constituting a Material Title Defect (defined
below) to which Buyer objects, and Seller shall have the option to be exercised
in writing ("Seller Response Letter") within five (5) days of the receipt of the
Title Defect Letter to elect to cure (or cause the Title Company to "insure
over") some or all of such objections but shall not be required to correct the
same; provided that Seller shall be required, at or prior to the Closing, to
remove (or cause the Title Company to "insure over") any existing deeds of
trust, mortgages, liens or other encumbrances evidencing final and determinable
monetary obligations given by or caused by Seller and recorded in the chain of
title against the Store Properties, but in no event shall any of Seller's
obligations hereunder require expenditures of money for the discharge of
judgment or other non consensual liens in excess of the Sales Price. In the
event such objections cannot be corrected or such objection can be cured (or
"insured over") and Seller elects not to correct such objection, it shall notify
Buyer, and Buyer shall either waive the uncured title objections and proceed to
Closing, or exclude the Store with the Material Title Defect in accordance with
Section 25. Buyer shall notify Seller of its election to exclude or purchase the
Store within five (5) business days of its receipt of notice from Seller. Buyer
may not remove a Store as a result of any matter in any Commitment or Survey
which is not a Material Title Defect (as defined below). The phrase "Permitted
Exceptions" shall mean: (i) those exceptions to title set forth in a Commitment
or disclosed by the Survey that are not Material Title Defects or are Material
Title Defects (A) to which Buyer does not object, (B) to which Buyer waives any
objection, or (C) which are cured by Seller (or "insured over"), and (ii) the
two easements to be placed on the Land related to Store 6042, located at 850 S.
Monroe St., Monroe, Michigan 48161 (one being a replacement easement for parking
and drainage in favor of Monroe Bank and Trust and the other being an access
easement to Wendy's). To the extent Buyer's title examinations reveal any title
defect that has, in Buyer's reasonable


15

--------------------------------------------------------------------------------


business judgment, a material adverse effect on the ability of the Buyer to
utilize a Store as a Kroger full service grocery supermarket and pharmacy or
materially and adversely affect the value of the Property, then any such title
exception is herein called a "Material Title Defect". Without limitation, a
Material Title Defect shall be deemed to exist if (i) any third-party has the
right to "repurchase" all or any portion of any Owned Store Property or a
reversionary interest exists with respect thereto, (ii) Buyer's rights as a
tenant under a Lease may be foreclosed or otherwise terminated by the existence
of a lien, mortgage, deed of trust or other encumbrance on the fee-interest or
any superior leasehold interest in the Leased Store Property or (iii) any
judgment or non-consensual liens recorded against a Store Property which is not
fully bonded over or fully insured over by the Title Company. If Seller elects
to cause the Title Insurer to "insure over" any objection, Seller shall pay any
resulting increase in the title insurance premium, and the form of "insurance
over" such objection shall be subject to Buyer's approval, which shall not be
unreasonably withheld.



          (b)          After the Effective Date of this Contract, Seller,
without the prior written consent of Buyer, shall not intentionally or
deliberately place, or permit to be placed, on any Store Property any lien,
encumbrance or other exception other than (1) the Permitted Exceptions; and (2)
any replacement, renewal, refinancing, or extension of any secured indebtedness
of Seller or affiliate of Seller existing as of the date of this Contract (each,
a "Refinancing"). If as a result of Seller's intentional or deliberate actions
without the prior written consent of Buyer, any lien, encumbrance or other
matter is placed on a Store Property after the Effective Date and prior to the
Closing Date, then Buyer shall nevertheless proceed to Closing and Seller shall
provide evidence at Closing, as approved by the Title Company, of the removal of
the lien, encumbrance or other matter from the Title Policy, or shall otherwise
cure or remove the lien, encumbrance or other matter or cause the Title Company
to insure over such defect in a manner reasonably acceptable to Buyer.

9.          BROKER'S FEE: Except for the commission owed to The Food Partners,
which Seller agrees to pay, Buyer and Seller represent and warrant to each other
that no real estate commissions, finders' fees, or brokers' fees have been or
will be incurred in connection with the sale of the Property by Seller to Buyer.
Buyer and Seller shall indemnify, defend and hold each other harmless from any
claim, liability, obligation, cost or expense (including reasonable attorneys'
fees and expenses) for fees or commissions relating to Buyer's purchase of the
Property asserted against either party by any broker or other person claiming
by, through or under the indemnifying party or whose claim is based on the
indemnifying party's acts. The provision of this Section 9 shall survive the
Closing or any termination of this Contract.

10.          LIMITATIONS OF SELLER'S REPRESENTATIONS AND WARRANTIES:

          Buyer acknowledges and agrees that, except as otherwise expressly
stated in Section 13A or in any conveyance instrument delivered by Seller
pursuant to this Contract, Seller has not made, and Seller hereby specifically
disclaims any warranty, guaranty or representation, oral or written, past,
present or future, including but not limited to any warranty, guaranty or
representation concerning (i) the nature and condition of the Property,
including, without limitation, the water, soil and geology, and


16

--------------------------------------------------------------------------------


the suitability thereof and of the Property for any and all activities and uses
which Buyer may elect to conduct thereon; (ii) except for any warranty contained
in the Deed, any Assignment and Assumption of Leasehold, any Assignment and
Assumption of Tenant Leases, any Assignment and Assumption of Contracts and any
Bills of Sale to be delivered by Seller pursuant to this Contract, the
existence, nature and extent of any right-of-way, lease, right to possession or
use, lien, encumbrance, license, reservation, condition or other matter
affecting title to the property; and (iii) the compliance of the Property or its
operation with any laws, ordinances, orders, rules or regulations of any
governmental or other body. Buyer acknowledges that, having been given the
opportunity to inspect the Property, Buyer is relying solely on the express
provisions of Section 13A and on its own investigation of the Property. Buyer
agrees to accept the Property and acknowledges that the sale of the Property as
provided for in this Contract is made by Seller on an "as is, where is and with
all faults" basis, except as otherwise expressly provided in Section 13A or as
expressly agreed to in writing prior to closing. Buyer expressly acknowledges
that, in consideration of the agreements of Seller in this Contract, except as
otherwise specified in Section 13A, Seller makes no warranty or representation,
express or implied, or arising by operation of law, including, but not limited
to, any warranty of condition, habitability, merchantability, tenantability or
fitness for a particular use or purpose, with respect to the Property.



11.          DEFAULT: Unless otherwise provided for in this Contract, if the
transaction contemplated hereby is not consummated by reason of Buyer's breach
or other failure to timely perform all obligations and conditions to be
performed by Buyer, and Buyer fails to cure such breach or failure within twenty
(20) days following written notice from Seller, Seller may (i) terminate this
Contract, (ii) sue Buyer for specific performance or (iii) pursue such other
remedies as may be available at law or in equity, including a recovery for
damages sustained and proven as a result of the breach of this Contract by Buyer
provided that Buyer's liability for damages hereunder shall in no event exceed
the Sales Price. If the transaction contemplated hereby is not consummated by
reason of Seller's breach or other failure to timely perform all obligations and
conditions to be performed by Seller, and Seller fails to cure such breach or
failure within twenty (20) days following written notice from Buyer, Buyer may
(i) terminate this Contract, (ii) sue Seller for specific performance or (iii)
pursue such other remedies as may be available at law or in equity, including a
recovery for damages sustained and proven as a result of a breach of this
Contract by Seller provided that Seller's liability for damages hereunder shall
in no event exceed the Sales Price.

12.          ATTORNEYS' FEES: Any party to this Contract who is the prevailing
party in any legal proceeding against the other party brought under or with
respect to this Contract or transaction (including any post Closing matters)
shall be additionally entitled to recover court costs and reasonable attorneys'
fees from the non-prevailing party.

13A.          REPRESENTATIONS AND WARRANTIES OF SELLER: Seller hereby represents
and warrants to Buyer, as of the effective date of this Contract and remade as
of the Closing Date as follows:

          (a)          Corporate Status. Seller is a corporation duly organized
and validly existing and in good standing under the laws of the jurisdiction of
the State of Ohio or


17

--------------------------------------------------------------------------------


Michigan, as applicable, and is qualified to transact business in, and is in
good standing under the laws of, the State of Ohio or Michigan, as applicable.
Seller has the corporate power and authority to sell and convey the Property as
provided in this Contract and to carry out Seller's obligations hereunder, and
all requisite corporate action necessary to authorize Seller to enter into this
Contract and to carry out Seller's obligations hereunder has been taken.



          (b)          No Violation, Binding Effect. The execution, delivery and
performance of this Contract by Seller do not contravene, or constitute a
default under, Seller's articles of incorporation or any provision of any
agreement, law, rule, regulation, judgment, order, decree or other instrument
binding upon Seller or the Property. This Contract has been duly executed and
delivered by Seller and constitutes a valid and binding agreement of Seller,
enforceable against Seller in accordance with its terms.

          (c)          Leases. Seller has provided to Buyer a true and complete
copy of the Store Leases to which Seller is a party, which have not been amended
or modified except as set forth in Exhibit B-1. Seller has not previously
assigned its interest in the Store Leases. The leasehold estate created under
the Store Leases are, or will be, as of the Closing Date, free and clear of all
liens created by, through or under Seller except the Permitted Exceptions.
Seller is not in default in the payment of rent or other sums due under the
Store Leases, and to Seller's current actual knowledge, Seller is not in
material default under any other provision of the Store Leases. "Seller's
current actual knowledge" means the actual knowledge of the current executive
officers of Seller, Cliff Sasfy, Director of Real Estate, Darline Wessels,
Manager of Real Estate, and Bob Dykhouse, Manager of Facilities.

          (d)          Tenant Leases. Seller has provided a true and complete
copy of the Tenant Leases to which Seller is a party existing as of the
Effective Date of this Contract, which have not been materially amended,
modified or supplemented, except as set forth in Exhibit D. Seller has not
previously assigned its interest in such Tenant Leases. To Seller's current
actual knowledge, Seller is not in material default under such Tenant Leases. To
Seller's current actual knowledge, the tenants under the Tenant Leases are not
in material default of such leases, except as described in Exhibit M.

          (e)          Property. To Seller's current actual knowledge, Seller
has or, as of the Closing Date, will have, good and marketable title in all
respects to the Property, subject to the Permitted Exceptions. None of the
personal property included in the Property will be subject to any lien, except
for Permitted Exceptions. Except for the Tenant Leases, there are no leases,
sub-leases, licenses, concession or similar agreements that grant any third
party the right to occupy any part of a Store or Store Property or to operate
any business or conduct any other activity in a Store or Store Property. The
Owned Store Properties are covered by insurance at $65 per square foot and other
retail improvements are covered by insurance at $40 per square foot.

          (f)          Litigation. Except for any litigation described on
Exhibit N, to Seller's current actual knowledge there are no judgments, orders
or decrees binding on Seller that are reasonably likely to delay or prevent the
consummation of the transaction


18

--------------------------------------------------------------------------------


contemplated hereby or are reasonably likely to prevent or materially and
adversely affect the operation of any Store Property by Buyer. Except as
disclosed on such Exhibit N, to Seller's current actual knowledge Seller has not
received any written notice of (i) any pending or threatened litigation or
governmental proceeding which would materially adversely affect the Store
Property; or (ii) any violation or alleged violation of any governmental
requirement affecting the Store Property which would materially and adversely
affect any Store Property.



          (g)          Hazardous Materials. Except as disclosed in Section 7(g),
Seller has no current actual knowledge of and has received no written notice of
(i) any violation of any environmental laws, rules, regulations, ordinances or
order with respect to any hazardous wastes, hazardous materials, toxic
substances or related substances with respect to any Store Property, or (ii) the
existence of any underground or aboveground storage tanks under or on any Store
Property.

          (h)          No Violations. To Seller's current actual knowledge, no
written notice of material violation of any building, zoning, fire, health or
other regulatory laws, statutes, ordinance or regulations relating to any Store
Property has been received by Seller and is now outstanding, except for any
matters disclosed on Exhibit O.

          (i)          Permits. To Seller's current actual knowledge, Seller has
obtained from all federal, state and local authorities all material permits,
licenses and variances required for Seller's operation of the Store Properties.
To Seller's current actual knowledge, the Store Properties are not being
operated or sold in any material respects in violation of any of the provisions
of such permits or licenses.

          (j)          Personal Property Tax. Seller has delivered to Buyer
accurate and complete copies of all personal property tax documents for the
Stores for the tax year 2002 filed with the State of Ohio or Michigan, as
applicable.

          (k)          [Intentionally Omitted]

          (l)          Vendor Equipment. Seller has granted Buyer access to all
Stores; all equipment owned by third-party vendors and located in the Stores was
present in the Stores at such time. All such equipment (excluding any equipment
covered by leases assumed by Buyer at Closing) shall be removed by Seller from
the Stores within five (5) business days after the Closing Date.

          (m)          Seller Equipment. Seller has granted Buyer access to all
Stores; all equipment owned by Seller and located in the Stores was present in
the Store at such time. All such equipment is present in the Store as of the
Effective Date. No replacement/removal of such equipment shall be allowed other
than as contemplated by Section 7.

13.B.          SURVIVABILITY OF REPRESENTATIONS AND WARRANTIES: Any
representations and warranties contained in this Section 13 shall survive from
and after the Closing Date for a period of eighteen (18) months except that the
representations in (a), (b) and (e) shall survive for an unlimited period
("Survivability Period"). To enforce a

19

--------------------------------------------------------------------------------


breach of any representations and warranties set forth in this Section 13, Buyer
must commence a legal action in writing prior to the expiration of the
Survivability Period. In the event of a breach of such representations and
warranties, Buyer shall be entitled to be indemnified by Seller for its damages
proven and arising from such breach (subject to the limitations set forth in
Section 20).



14.A.          COVENANTS OF SELLER: Seller agrees with Buyer that, from and
after the Effective Date of this Contract to and including the applicable
Possession Date:

          (a)          Modify Contract. Seller shall not amend, extend, modify
or in any way alter any Lease, Tenant Lease or other contract or agreement in
any material respect which adversely affects the Property or enter into any new
contract or agreement affecting the Property or any portion thereof in any
material respect without the prior written consent of Buyer, except (i) Seller
may grant any lien, encumbrance, interest or other matter on or in Property
after the Effective Date and prior to the Closing Date in connection with a
Refinancing if it removes or otherwise cures the lien, encumbrance, interest or
other matter prior to the Closing Date, or if such Property is covered by the
Title Policy, then Seller will remove the lien, encumbrance interest or other
matter from the Title Policy, or shall otherwise cure or remove the lien,
encumbrance interest or other matter or cause the Title Company to insure over
such defect in a manner reasonably acceptable to Buyer, (ii) Seller may amend,
extend, modify or otherwise alter any contracts or agreements which are
terminable on the Closing Date or are terminable upon the delivery of thirty
(30) days prior notice by the owner of the Property, (iii) Seller may amend,
modify or otherwise alter any existing Tenant Lease in the ordinary course of
business except in no event shall there be any change in the term (unless a
tenant is exercising a right of renewal or extension), decrease in monetary
obligations or adverse change in the use or exclusions of such Tenant Lease
without the prior written consent of Buyer and (iv) Seller shall terminate any
Service Contracts as of the Closing Date (as to the Store being transferred)
which Buyer has not elected to assume during the Feasibility Period.

          (b)          Expenses. Seller shall, subject to the prorations and
other provisions described herein, pay all accounts, bills, trade payable and
expenses of maintenance and operation of the Property relating to the Store
attributable to the period prior to the Closing Date, except for such amounts as
are contested or disputed by Seller in good faith with reasonable grounds.

          (c)          Maintenance. Seller will maintain and keep the Property,
the Stores and all FF&E located therein in the condition as exists on the
Effective Date of this Contract, except for ordinary wear and tear and damage
due to casualty or condemnation.

          (d)          Insurance. Seller will keep in full force and effect
insurance comparable in amount and scope of coverage to that now maintained by
it with respect to the Property and will not change or alter its current
programs of insurance.

          (e)          Permits and Approvals. Seller will perform in all
material respects all of its obligations under all licenses, permits and
approvals relating to or affecting the Store.



20

--------------------------------------------------------------------------------


          (f)          Disposition of Assets. Seller will not sell, assign,
transfer, convey or otherwise dispose of, or enter into any agreement to sell,
assign, transfer, convey or otherwise dispose of, any of the Property (excluding
sales of Inventory in the ordinary course of business) without Buyer's prior
written approval, provided Seller shall be allowed (i) to sell or dispose of any
FF&E in the ordinary course of its store operations provided other FF&E in
substantially the same or better condition replaces the sold or disposed FF&E,
or (ii) Seller may grant any lien, encumbrance, interest or other matter on or
in Property after the Effective Date and prior to the Closing Date in connection
with a Refinancing if it removes or otherwise cures the lien, encumbrance,
interest or other matter prior to the Closing Date, or if such Property is
covered by the Title Policy, then Seller will remove the lien, encumbrance
interest or other matter from the Title Policy, or shall otherwise cure or
remove the lien, encumbrance interest or other matter or cause the Title Company
to insure over such defect in a manner reasonably acceptable to Buyer.

          (g)          Employee Termination. Seller is responsible for complying
with the requirements of the Worker Adjustment and Retaining Notification Act
("WARN") with respect to its cessation of operation of the Stores.

          (h)          Inventory Transfers. Except in the ordinary course of
business, Seller shall not transfer any Inventory into a Store from any store or
other facility owned or operated by Seller or any affiliate of Seller.

          (i)          Bulk Sales Act. Buyer waives compliance by Seller with
any applicable Bulk Sales Act or similar law to the extent required in
connection with this transaction. Seller shall indemnify, defend and hold
harmless Buyer and the Property from any demands, claims or liabilities arising
from any failure of Seller to so comply as provided in Section 20 of this
Contract.

14.B.          ADDITIONAL COVENANTS: Each party will use all reasonable efforts
to fulfill the conditions required to be fulfilled by such party that are
necessary to bring about the timely consummation of the transactions
contemplated by this Contract. After the Closing, each party will take all such
further actions, execute and deliver all such further documents and do all other
acts and things as the other party may reasonably request for the purpose of
carrying out the intent of this Contract (including the satisfaction of closing
conditions) and the other documents referred to in this Contract. Promptly
following the Closing, Seller shall make a public announcement in the markets
served by the Stores that it will accept Spartan Stores-affiliated gift cards
and gift certificates at its Pharm stores.

15.          CONDEMNATION: Seller shall give prompt written notice to Buyer of
Seller's receipt of any pending or threatened condemnation affecting a Store. If
prior to the Closing, condemnation proceedings are commenced in writing against
Store Properties that involve a taking that has a material adverse effect on the
ability of Buyer to utilize a store as a Kroger full service grocery supermarket
(and pharmacy if applicable), then Buyer shall have the right to exclude such
Store in accordance with Section 25 by giving Seller written notice within five
(5) business days following its receipt of Seller's notice. If Buyer does not
exercise its right to exclude the Store, then at Closing Seller


21

--------------------------------------------------------------------------------


shall assign to Buyer the condemnation award, if any, previously received by, or
subsequently payable to, Seller with respect to the Store, and the Sales Price
shall not be reduced.



16.          DAMAGE TO PROPERTY: Seller agrees to give Buyer prompt notice of
any fire or other casualty affecting a Store between the Effective Date of this
Contract and the Closing.

          (a)          Owned Store Property. If, prior to the Closing, there
shall occur any damage to an Owned Store Property caused by fire or other
casualty ("Casualty"), and if such Casualty damages twenty percent (20%) or less
(by replacement cost) of the buildings located on the Land, Buyer shall purchase
the Store at Closing without reduction in the Sales Price, whereupon Seller
shall assign any Casualty award under any applicable insurance policy to Buyer
and shall pay Buyer an amount equal to any deductible under such insurance
policy. If, prior to the Closing, there shall occur any damage to an Owned Store
Property caused by Casualty, and if such Casualty damages more than twenty
percent (20%) (by replacement cost) of the buildings located on the Land, then
Buyer, at its option, shall either (i) purchase the Store at the Closing without
reduction in the Sales Price, whereupon Seller shall assign any Casualty award
under any applicable insurance policy to Buyer and shall pay Buyer an amount
equal to any deductible under such insurance policy, or (ii) elect to exclude
the Store from this Contract in accordance with Section 25. Buyer shall notify
Seller of its election to exclude or purchase the Store within twenty (20) days
from the date of the Casualty.

          (b)          Leased Store Properties. If prior to the Closing, any
part of any of the Leased Store Properties shall be damaged by Casualty such
that the landlord under such Store Lease may elect to terminate the Lease and
the landlord does so elect to terminate such Lease, such Store shall be excluded
from this Contract in accordance with Section 25. If the landlord has not
exercised its election as of the scheduled Closing Date, the Closing Date for
the affected Leased Store Property shall be delayed until ten (10) days after
the Landlord exercises such election. If the landlord does not or cannot
terminate such Lease, then the Closing shall take place and Seller shall assign
its right, title and interest in any Casualty award under the applicable Lease
to Buyer. Notwithstanding the foregoing, if any such Casualty damages more than
twenty percent (20%) (by replacement cost) of the premises described in any
Store Lease, then regardless of whether the landlord elects not to terminate the
Store Lease, Buyer, at its option, may either (i) purchase the Leased Store
Property at the Closing without reduction in the Sales Price, whereupon Seller
shall assign any Casualty award under any applicable insurance policy to Buyer
and shall pay Buyer an amount equal to any deductible under such insurance
policy, or (ii) elect to exclude the Store from this Contract in accordance with
Section 25. Buyer shall notify Seller of its election to exclude or purchase the
Store within twenty (20) days from the date of the Casualty.

17.          REPRESENTATIONS AND WARRANTIES OF BUYER: Buyer represents and
warrants to Seller, which representations and warranties shall be deemed made by
Buyer to Seller as of the Effective Date of this Contract and also as of the
Closing Date, as follows:


22

--------------------------------------------------------------------------------


          (a)           Corporate Status. Buyer is a corporation duly organized
and validly existing and in good standing under the laws of the State of Ohio.
Buyer has the power and authority to purchase and receive the Property as
provided in this Contract and to carry out Buyer's obligations hereunder, and
all requisite action necessary to authorize Buyer to enter into this Contract
and to carry out Buyer's obligations hereunder has been taken.

          (b)          No Violation, Binding, Effect. The execution, delivery
and performance of this Contract by Buyer do not contravene, or constitute a
default under, Buyer's articles of incorporation or by-laws or any provision of
any agreement, law, rule, regulation, judgment, order, decree or other
instrument binding upon Buyer. This Contract has been duly executed and
delivered by Buyer and constitutes a valid and binding agreement of Buyer
enforceable against Buyer in accordance with its terms.

18.          CONDITIONS PRECEDENT TO PERFORMANCE OF BUYER'S OBLIGATIONS: The
obligations of Buyer to purchase the Property under this Contract are subject to
the satisfaction at or prior to the Closing Date or waiver by Buyer of the
following conditions:

          (a)          No Violations of Law. At the Closing Date there shall
exist (i) no law, rule or regulation, (ii) no judgment, order or decree, and
(iii) no violation by Seller of any law, rule, regulation, judgment order or
decree which makes the transactions (or any part of same) described herein
illegal or otherwise prohibited; provided that if such condition cannot be
satisfied, Seller shall have the option to elect to exclude one or more Stores
from this Contract in accordance with Section 25; and provided further, that
this subsection shall not include the existence of any law, rule, or regulation
that would otherwise limit or prohibit the transfer of a license or permit
(e.g., pharmacy or liquor license).

          (b)           Performance of Agreements. Seller shall have duly
performed in all material respects all of its agreements herein that are
required to be performed by it at or prior to the Closing Date.

          (c)          Consents. Seller shall have obtained the consent of the
landlords, if required, to the assignment of the Store Leases to Buyer, or if
such consent cannot be obtained, Buyer shall either (i) purchase the Leased
Store Property at the Closing without reduction in the Sales Price, or (ii)
elect to exclude the Store from this Contract in accordance with Section 25.

          (d)          Estoppels. Seller shall obtain and deliver to Buyer an
estoppel certificate as to each Leased Store Property executed by the landlord
thereof, dated within sixty (60) days of the Closing Date and in the form
attached hereto as Exhibit P, or a Seller's certificate dated as of the
Possession Date certifying to the same matters set forth in the subject estoppel
certificate. If a landlord deletes or otherwise fails to address any specific
substantive item set forth in the estoppel certificate it receives from Seller,
Seller shall deliver a Seller's certificate dated as of the Possession Date
covering such deleted or unaddressed item. Such Seller's certificates shall be
valid for the remaining

23

--------------------------------------------------------------------------------


term of the Store Lease to which it applies, excluding any renewal period that
has not commenced prior to the Closing Date. Seller has delivered to Buyer
estoppel certificates from the tenants under the Tenant Leases occupying
seventy-five percent 75% or more of the floor space in the Owned Store
Properties dated within 180 days prior to the Effective Date. At the Closing,
Seller shall deliver to Buyer Seller's certificates dated as of the Possession
Date certifying the same matters set forth in such estoppel certificates for the
period from the date thereof through the Possession Date, which certificates
shall be valid for a period of eighteen (18) months after the Closing Date. If,
after the Closing Date, Seller delivers to Buyer an estoppel certificate from
any landlord or tenant who did not provide an estoppel certificate prior to the
Closing Date, Seller may substitute such estoppel certificate for the
corresponding Seller's certificate, and Seller shall be released from any
liability with respect thereto.



          (e)          Title Insurance. Buyer shall receive at Closing the Title
Policy or a final binding Commitment for each Store Property (dated as of the
Closing Date) containing no unsatisfied title requirements of Seller and no
exceptions to title, except for any Permitted Exceptions.

          (f)          Representations and Warranties. The warranties and
representations of Seller contained in this Contract shall be true in all
material respects at and as of the Closing Date, except where the failure to be
true in all material respects does not (i) prevent or materially impair the
operation of the Store Property as a Kroger grocery supermarket in the ordinary
course of Buyer's business or (ii) materially and adversely affect the value of
the Property.

19.          CONDITION PRECEDENT TO PERFORMANCE OF SELLER'S OBLIGATIONS. The
obligations of Seller to sell the Property under this Contract are subject to
the satisfaction at or prior to the Closing Date or waiver by Seller of the
following:

          (a)          No Violations of Law. At the Closing Date there shall
exist (i) no law, rule or regulation, (ii) no judgment, order or decree, and
(iii) no violation by Buyer of any law, rule regulation, judgment order or
decree which makes the transactions described herein (or any part of same)
illegal or otherwise prohibited.

          (b)          Performance of Agreements. Buyer shall have duly
performed in all material respects all of its agreements contained herein that
are required to be performed by it at or prior to the Closing Date.

          (c)          Representations and Warranties. The warranties and
representations of Buyer contained in this Contract shall be true in all
material respects at and as of the Closing Date.

20.          INDEMNIFICATION:

          (a)          Indemnification by Seller. Seller agrees to indemnify,
defend and hold harmless Buyer from any and all liability, claims, damages,
expenses (including reasonable attorneys' fees), judgments, proceedings and
causes of action arising out of (i) non-compliance by Seller with any applicable
state "Bulk Sales Law" (ii) subject to


24

--------------------------------------------------------------------------------


the Survivability Period, the breach of any warranty or representation of Seller
as of the Closing Date (other than those disclosed to Buyer by written notice
prior to Closing given by Seller or of which Buyer becomes aware and
nevertheless elected to close) which has been claimed by Buyer in accordance
with Section 13B, and (iii) the employment of any person at the Store by Seller
(including, without limitation, any actual or alleged unfair labor practice,
discrimination, wrongful discharge or similar activity) prior to the Closing
Date. Seller shall indemnify and hold Buyer harmless for any inadequacy of the
WARN ACT (hereinafter defined) notice and from any liability whatsoever,
including, without limitation, fines, costs, expenses, reasonable attorney fees,
and other payments described in the WARN ACT (hereinafter defined).



          (b)          Indemnification by Buyer. Buyer agrees to indemnify,
defend and hold harmless Seller from any and all liability, claims, damages,
expenses (including reasonable attorneys' fees), judgments, proceedings, and
causes of action arising out of or in any way connected with (i) the use by
Buyer of Seller's DEA or States of Ohio and Michigan licenses pursuant to
Section 22 below, (ii) the breach of any warranty or representation of Buyer as
of the Closing Date (other than those disclosed to Seller by written notice
prior to Closing given by Buyer or of which Seller becomes aware and
nevertheless elected to close), (iii) the employment of any person at the Store
by Buyer (including, without limitation, any actual or alleged unfair labor
practice, discrimination, wrongful discharge or similar activity, including
those based on actions or inactions of Buyer prior to Closing) on or after the
Closing Date or (iv) any Store conversion work undertaken by Buyer in the Store
prior to the Closing Date, except as arising from the negligence or willful
misconduct of Seller, its agents, employees and contractors.

          (c)          Notice. It is further agreed that in the event of any
claim which is indemnified under this Section 20, the indemnitee shall give
prompt notice of the claim to the indemnitor and shall cooperate fully with the
indemnitor, so that the indemnitor can be responsible for and control the
defense and/or settlement of such claim in the indemnitor's sole discretion. In
the event the indemnitee shall fail to give such notice or shall settle or
otherwise compromise any claim without the written consent of the indemnitor,
then the indemnity shall be of no force or effect with respect to such claim.
The indemnitee may, at its options and expense, participate in the defense of
any claim for which indemnity is sought.

          (d)          Limitations. Seller shall not be liable to Buyer, and
Buyer shall not be liable to Seller, for indemnification pursuant to this
Section 20 unless (i) the amount of any individual loss or series of related
losses exceeds the sum of $25,000 (such losses in excess of $25,000 are each
called "Permitted Losses") and (ii) the aggregate amount of all Permitted Losses
exceeds a sum equal to $200,000 (the "Floor"), in which event the indemnified
party shall be entitled to indemnification for all Permitted Losses in excess of
the Floor, up to $3,300,000; provided, however that the Floor and limitation on
Permitted Losses shall not be applicable to claims arising from the failure (i)
of either party to satisfy any payment obligation under the Store Leases or
Permitted Exceptions, or in respect of the assumed liabilities or excluded
liabilities with respect to third party claims, (ii) of Buyer to pay the
Purchase Price, (iii) of Seller to satisfy any obligations arising under Section
21, including any obligations arising under the WARN ACT, (iv) of either party
to pay or reimburse the other party for apportionments provided for herein,


25

--------------------------------------------------------------------------------


and (v) the failure of either party to pay or perform any obligation set forth
herein, including the obligations of Seller to remove any Excluded Equipment or
Inventory, the obligation of Buyer to pay delinquent rent or Other Tenant
Receivables collected by Buyer on Seller's behalf, and the obligations of either
party to pay escrow fees, transfer taxes, prorations and apportionments, and to
deliver documents and other agreements. Neither party will have any liability
for indemnification (i) to the extent it cures the breach within a reasonable
period of time following notice from the other party, and (ii) on account of
consequential, incidental or indirect damages or losses and, in particular, no
"multiple of profits" or other items will be applied in calculating any
indemnity amount. In addition, Seller will have no liability for indemnification
with respect to the uncollectability of any amounts payable by tenants under the
Tenant Leases accruing after the Closing Date. The right of a party to assert
indemnification claims and receive indemnification payments pursuant to this
Section 20 shall be the sole and exclusive remedy exercisable by that party with
respect to any breach by the other party of any provision of this Contract for
which indemnification may be sought, and each party hereby irrevocably waives
and releases each other from any and all claims and other causes of action
relating to this Contract for which indemnification may be sought.



21.          OPERATION OF STORE, EMPLOYEES:

          (a)          Continued Operation. Seller covenants and agrees to
maintain the equipment and Store facilities as usual at the Stores, except as
expressly provided in this Contract. Notwithstanding any provision in this
Contract, Buyer acknowledges and agrees that Buyer is not purchasing a
substantial portion of Seller's inventory pursuant to Exhibit F. Accordingly,
Seller may sell-down such non-purchased inventory and make reductions in labor
and other expenses if and to the extent that sales decline as a result of such
inventory sell-down or otherwise. Effective upon the Closing Date, Seller shall
terminate its business and employees as provided in Section (b) below.

          (b)          Store Closure. Effective as of the Closing Date, Seller
shall (A) terminate the employment of all employees working at the Stores (or
transfer such employees to other stores or facilities owned or operated by
Seller); and (B) terminate all vendor, distribution and supply agreements
applicable with respect to the Stores, except for any Service Contracts Buyer
has elected to assume pursuant to this Contract or in writing delivered during
the Feasibility Period.

          (c)          Seller's Employee Obligations. Seller shall remain
responsible for payment of, and shall pay, all amounts accruing to or for
employees of the Stores prior to the effective time of Closing, including
expenses for accrued wages and salary, vacation pay, severance pay, COBRA
benefits, and other employee benefits. Buyer shall not be responsible for any
obligations or accrued obligations of Seller to any of Seller's employees,
pursuant to any collective bargaining agreements or otherwise, including without
limitation pensions or otherwise, or arising out of services rendered,
employment, occurrence, or transaction entered into while employed by Seller.
Buyer agrees to interview Seller's employees at the Stores and to consider
hiring such employees, but Buyer shall not be obligated to employ or extend any
offer of employment to any employee of Seller.



26

--------------------------------------------------------------------------------


          Buyer will provide Seller with a list of employees to whom Buyer has
made an offer of employment and a list of employees who have accepted offer of
employment with Buyer or one of its affiliates. For a period of 120 days after
the Closing, Buyer shall promptly notify Seller of the name, date of hire and
rate of compensation of any person hired by Buyer or one of its affiliate and
who was an employee of Seller or one of its affiliates.

          (d)          Business Taxes. Seller shall file, with respect to the
business of the Store, applicable business, sales and use tax returns with all
requisite jurisdictions as soon as practicable after the Closing; and upon
request, shall furnish to Buyer a receipt, certificate of the taxing authority
or other evidence that all taxes have been paid.

22.          PHARMACY ISSUES: Buyer and Seller agree to cooperate with one
another in connection with the transfer of existing pharmacy records from Seller
to Buyer at Closing in accordance with applicable law. Without limitation,
Seller and Buyer both agree to cooperate in effectuating the transfer of the
prescription dispensing records and other patient records for at least two (2)
years immediately prior to the Closing Date in accordance with board regulations
and in a manner to insure the confidentiality, integrity and security of the
pharmacy prescription dispensing records, other patient records, and the
continuity of pharmacy services at the Store at substantially the same level of
that offered by the Seller. Additionally, Buyer agrees to promptly make all
applications and post such notices as may be required in connection with Ohio
and Michigan law for the transfer of the pharmacy licenses. Seller agrees to
grant Buyer or its designee a limited power of attorney under Seller's "DEA"
license or State of Ohio or Michigan license, if any, so as to allow Buyer or
its designee to order pharmacy supplies after Closing until Buyer obtains its
DEA license. The provisions of this Section 22 shall survive Closing. To the
extent required by applicable law, Buyer shall maintain all prescription records
for a period of seven years from the Closing Date.

23.          ABC NOTICE: Following the Public Announcement Date (as hereinafter
defined), Buyer may post in the Store any notice required for purposes of
obtaining liquor licenses from Alcohol Beverage Control authorities.

24.          SHOPPING CENTER NAMES: Notwithstanding the fact that the Excluded
Assets includes any shopping center name with the word "Food Town" as a part
thereof, in the event that the removal of the "Food Town" name from the signage
for any applicable shopping center would cause a violation of any sign and/or
zoning ordinance applicable to such shopping center, Buyer shall be entitled to
continue to use for a period not to exceed three (3) months the "Food Town" name
as part of the shopping center's name and on the shopping center's signage until
Buyer is able to obtain any necessary approvals from applicable governmental
authorities to remove the "Food Town" name from such shopping center's signage.

25.          EXCLUSION OF STORES.

          (a)          If, under Section 7(b), 7(f), 8(a), 15, 16(a), 16(b), or
18 Buyer or Seller excludes one or more Stores (including all related real and
personal property) from this


27

--------------------------------------------------------------------------------


Contract, then the Sales Price shall be reduced by the sum of the allocated
values of such Store(s) as set forth on Exhibit G.



          (b)          If Buyer or Seller excludes a particular Store, then
Seller shall have the option to exclude from this Contract each other Store
(including all related real and personal property) located in the same market
(as indicated on Exhibit G) as such excluded Store(s) and the Sales Price shall
be further reduced by the sum of the allocated values of such Stores as set
forth on Exhibit G; provided that if a Findlay Store is excluded pursuant to
Section 18(a), then both Findlay Stores shall automatically be excluded. Seller
may exercise this option to exclude Stores in the same market by written notice
to Buyer within five (5) business days of its receipt of notice from Buyer of
the exclusion of one or more Stores.

          (c)          If three or more Stores are excluded from this Contract
(by either Buyer or Seller or a combination of both), then Seller shall have the
option to terminate this Contract without obligation or liability of either
party. Seller may exercise this termination option by written notice to Buyer at
any time following the exclusion of the third Store from this Contract.

26.          MISCELLANEOUS:

          (a)          Except as otherwise provided herein, any notice required
or permitted to be delivered hereunder shall be in writing and shall be deemed
received when (i) personally delivered, (ii) sent by United States mail, postage
prepaid, registered or certified mail, return receipt requested, and properly
addressed, (iii) deposited with a nationally recognized overnight courier
service, charges prepaid, and properly addressed or (iv) sent by facsimile
transmission. For purposes of this Subsection, the addresses of each party shall
be that set forth below with a copy to the other addressees set forth below the
signature of such party. Either party may change its address for notice from
time to time by delivery of at least five (5) days prior written notice of such
change to the other party hereto in the manner prescribed herein.

Seller

Spartan Stores, Inc.
850 76th Street, S.W.
P.O. Box 8700
Grand Rapids, Michigan 49518-8700
Telephone:  (616) 878-2426
Facsimile:  (616) 878-2775
Attn:  David M. Staples
         Executive Vice President
         And Chief Financial Officer

Buyer

The Kroger Co. - Real Estate Dept.
1014 Vine Street
Cincinnati, OH 45202-1100
Attn: James E. Hodge
Telephone:  (513) 762-4214
Telecopier:  (513) 762-4839


 

 

Copy to

Copy to

 

 

Warner Norcross & Judd LLP
900 Fifth Third Center
111 Lyon Street, N.W.
Grand Rapids, Michigan 49503-2489

The Kroger Co. - Law Dept.
1014 Vine Street
Cincinnati, OH 45202-1100
Attn: Patricia Tighe Ash, Esq.



28

--------------------------------------------------------------------------------


Telephone:  (616) 752-2000
Facsimile:  (616) 752-2500
Attn:  Alex J. DeYonker

Telephone:  (513) 762-4423
Telecopier:  (513) 762-4935

          (b)          This Contract shall be construed under and in accordance
with the laws of the State of Ohio, without giving effect to its conflict of law
principles.

          (c)          This Contract shall be binding upon and inure to the
benefit of the parties hereto, their successors and permitted assigns. Nothing
in this Contract, express or implied, is intended to confer upon any other
person or entity any rights or remedies under or by reason of this Contract,
this Contract being for the exclusive benefit of the parties and their
respective successors and authorized assigns.

          (d)          In case any one or more of the provisions contained in
this Contract shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof, and this Contract shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein. Furthermore, in lieu of any such invalid, illegal or
unenforceable provision, there shall be automatically added to this Contract a
provision as similar to such illegal, invalid or unenforceable provision as may
be possible and be legal, valid and enforceable.

          (e)          This Contract constitutes the sole and only agreement of
the parties hereto with respect to the subject matter hereof and supersedes any
prior understandings or written or oral agreements between the parties
respecting the subject matter hereof and cannot be changed except by their
written consent.

          (f)           Time is of the essence with regard to the performance of
this Contract.

          (g)           Words of any gender used in this Contract shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

          (h)          The parties may execute this Contract in one or more
identical counterparts, all of which when taken together will constitute one and
the same instrument.

          (i)          The parties hereto acknowledge that the parties and their
respective counsel have each reviewed and revised this Contract, and that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Contract or any amendments or exhibits hereto.

          (j)          Buyer may assign this Contract to a subsidiary
corporation or affiliate or may designate a subsidiary corporation or affiliate
to take title to one or more of the Store Properties, provided (i) such
assignment would not delay or prevent the consummation of the transaction
contemplated hereby, and (ii) no such assignment or designation shall relieve
Buyer of its obligations under this Contract.



29

--------------------------------------------------------------------------------


          (k)          Buyer and Seller agree to consult and cooperate in the
release of public information concerning the transaction contemplated by this
Contract. Neither party shall make any public announcement of the transaction or
the existence of this Contract, without the prior written consent of the other
party, prior to Initial Closing Date at which time all parties hereto shall
issue a mutually agreeable press release (the "Public Announcement") as further
described herein. The parties agree to furnish each other with draft copies of
the Public Announcement before the Initial Closing Date so that all parties may
agree on the content and wording contained in such Public Announcement. Prior to
the Initial Closing Date, Buyer and/or its affiliates shall be prohibited from
discussing the transaction described herein with any Store employees. Nothing
contained herein shall prevent either party at any time from promptly furnishing
any information or making any public announcement required by law, or
governmental authority, the Nasdaq Stock Market, or the New York Stock Exchange
with respect to the transaction.

          (l)          Buyer (as Seller's landlord) hereby consents to the
assignment by Seller (as tenant) of its real property lease to a third-party in
connection with Seller's divestiture of its Bellevue, Ohio location (Seller's
store #6063), provided Seller shall remain principally liable for tenant's
obligations under such lease.


 

EXHIBITS:

 

 

 

 

A -

List of Owned Store Properties

 

 

 

 

A-1 -

Legal Descriptions of Owned Store Properties

 

 

 

 

B -

List of Leased Store Properties

 

 

 

 

B-1 -

List of Leases

 

 

 

 

C -

Retained Equipment List

 

 

 

 

D -

List of Tenant Leases

 

 

 

 

E -

List of Service Contracts

 

 

 

 

F -

Inventory Procedures

 

 

 

 

G -

Allocation of Sales Price

 

 

 

 

H -

[Reserved]

 

 

 

 

I -

Form of Assignment and Assumption of Leasehold Agreement

 

 

 

 

J -

[Reserved]



30

--------------------------------------------------------------------------------


 

K -

Form of Assignment and Assumption of Contracts

 

 

 

 

L -

Form of Assignment and Assumption of Tenant Leases

 

 

 

 

M -

Defaults under Tenant Lease

 

 

 

 

N -

Litigation

 

 

 

 

O -

Violation of Laws

 

 

 

 

P -

Form of Estoppel Certificate






















31

--------------------------------------------------------------------------------


          IN WITNESS WHEREOF, the parties hereto have caused this Contract to be
executed as of the day and year first above written.

 

SELLER:

 

 

 

SEAWAY FOOD TOWN, INC.

 

 

 

By:

/s/ David M. Staples

--------------------------------------------------------------------------------

 

 

Name: David M. Staples

--------------------------------------------------------------------------------

 

 

Title: Treasurer

--------------------------------------------------------------------------------

 

 

 

GRUBER'S FOOD TOWN, INC.

 

 



By:

/s/ David M. Staples

--------------------------------------------------------------------------------

 

 

Name: David M. Staples

--------------------------------------------------------------------------------

 

 

Title: Treasurer

--------------------------------------------------------------------------------

 

 

 

BUCKEYE REAL ESTATE
MANAGEMENT CO.

 

 

 

By:

/s/ David M. Staples

--------------------------------------------------------------------------------

 

 

Name: David M. Staples

--------------------------------------------------------------------------------

 

 

Title: Treasurer

--------------------------------------------------------------------------------

 

 

 

GRUBER'S REAL ESTATE, L LC

 

 

 

By:

/s/ David M. Staples

--------------------------------------------------------------------------------

 

 

Name: David M. Staples

--------------------------------------------------------------------------------

 

 

Title: Treasurer

--------------------------------------------------------------------------------

 

 

 

BUYER:

 

 

 

THE KROGER CO.

 

 

 

By:

/s/ James E. Hodge

--------------------------------------------------------------------------------

 

 

Name: James E. Hodge

--------------------------------------------------------------------------------

 

 

Title: Vice President

--------------------------------------------------------------------------------








32

--------------------------------------------------------------------------------
